Exhibit 99.1 RADIANT LOGISTICS DECLARES DIVIDEND OF $0.609% SERIES A CUMULATIVE REDEEMABLE PERPETUAL PREFERRED STOCK BELLEVUE, WA, October 20, 2015 – Radiant Logistics, Inc. (NYSE MKT: RLGT), a domestic and international freight forwarding and logistics services company, today announced that in accordance with the terms of its 9.75% Series A Cumulative Redeemable Perpetual Preferred Stock (RLGTPA) (the “Series A Preferred Stock”), the Board of Directors has declared a cash dividend of $0.609375 per share. The dividend is payable with respect to the period commencing on July 31, 2015 and ending on October 30, 2015, payable on November 2, 2015, to the holders of record of all the issued and outstanding Series A Shares as of the close of business on October 30, 2015.
